DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 and 12-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2021/0232190).

Regarding claim 1,
A portable electronic device (10) comprising (Fig. 3): 
at least one sensor (14) configured to sense at least one sensor data, including at least one first sensor data representing a first sensed condition (¶ [0034]: the first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like));
a processor (16) configured to (Fig. 3 processor): 
create a learned sensor data pattern based on the at least one sensor data, create a learning function including a cost correlation map (¶ [0087]: the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines, as described above. Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance), 
obtain the least one first sensor data representing a first sensed condition (¶ [0034]: first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like)), and 
estimate using the learning function (¶ [0087]: Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature threshold) a first estimated transmission cost associated with an upcoming data transmission (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE under the first sensed condition (¶ [0034]: first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like)).
Regarding claim 11 referring to claim 1, Zhu discloses a method ... (See the rejection for claim 1).

Regarding claims 2 and 12, Zhu discloses 
wherein the processor (16) is configured to (Fig. 3 processor): 
predict using the learned sensor data pattern at least one upcoming second sensor data representing a predicted second sensed condition (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104; ¶ [0087]: the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines, as described above. Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance), 
estimate using the learning function (¶ [0087]: Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature threshold) a second estimated transmission cost associated with the upcoming data transmission under the predicted second sensed condition (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), and 
compare the first estimated transmission cost with the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104).

Regarding claim 3, Zhu discloses 
wherein the portable electronic device (10) (Fig. 3) further comprises a wireless modem (12) configured to perform one or more data transmissions (¶ [0008]: the UE may include separate chips for a 5G mmWave modem and 5G mmWave antenna modules), wherein at least one data unit is transmitted in each of the one or more data transmissions (¶ [0037]: The information, sent to the network device 102, may indicate the first temperature, a type of the first UE 104, a type of wireless network connection used by the first UE 104, an operating mode of the first UE 104, a battery state of the first UE 104, a capability of the first UE 104, a location of the first UE  and wherein the sensor (14) is configured to sense at least one reference sensor data during each of the one or more data transmissions (¶ [0034]: first UE 104 may detect a first temperature of the first UE 104 (e.g., using one or more sensors, and/or the like)).

Regarding claims 4 and 13, Zhu discloses 
wherein to create the learning function, the processor (16) (Fig. 3 processor) is further configured to:
obtain the at least one reference sensor data of each of the one or more data transmissions (¶ [0087]: the user equipment (e.g., using processor 320, memory 330, storage component 340, input component 350, output component 360, communication interface 370 and/or the like) may generate one or more temperature thresholds based on the thermal mitigation guidelines, as described above. Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature thresholds, where the machine learning model may have been trained to generate the one or more temperature thresholds based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance),
measure a reference data transmission cost associated with the performance of each of the one or more data transmissions, create the cost correlation map in which the at least one reference sensor data obtained in each of the one or more data transmissions is correlated with the associated reference transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104; ¶ [0087]: Generating the one or more temperature thresholds may comprise obtaining a machine learning model to generate the one or more temperature threshold).
. 
Regarding claims 5 and 14, Zhu discloses 
wherein when the first estimated transmission cost is less than or equal to the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to activate the wireless modem (12) to perform the upcoming data transmission at a time when the first sensed condition occurs (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the 
. 
Regarding claims 6 and 15, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to activate the wireless modem (12) to perform the upcoming data transmission at a time when the predicted second sensed condition occurs (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature).

Regarding claims 7 and 16, Zhu discloses 
wherein when the first estimated transmission cost is less than or equal to the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: compare the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) to a predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the first sensed condition occurs  (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the  and when the first estimated transmission cost is less than or equal to the predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)).

Regarding claims 8 and 17, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: compare the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) to a predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature , and activate the wireless modem (12) to perform the upcoming data transmission at a time when the second sensed condition occurs  (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature) and when the second estimated transmission cost is less than or equal to the predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)).

Regarding claim 9, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: compare the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104) to a predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the second sensed condition occurs  (¶ [0049]: To do so, the first UE 104 may compare the second temperature with the first temperature threshold and/or the second temperature threshold. Because the second temperature satisfies the first temperature threshold but does not satisfy the second temperature threshold, the first UE 104 may determine that the second temperature occurs in the second temperature zone and is therefore an elevated temperature. Thus, the first UE 104 may be configured to decrease 5G network accessibility to an extent in order to reduce the second temperature; ¶ [0053]: the first UE 104 may select the first reactive action from the subset based on a determination of potential impact on the second temperature. In such cases, actions within the subset may be ranked from most potential impact on temperature to least potential impact on temperature; ¶ [0058]: Because the updated temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the updated temperature occurs in the first temperature zone and is therefore a normal temperature) and when the second estimated transmission cost is less than or equal to the predetermined maximum cost (¶ [0015]: the protocol may indicate that the UE is to generate one or more temperature thresholds less than or equal to a maximum temperature threshold (e.g., about 43 degrees Celsius, and/or the like)).

Regarding claim 18, Zhu discloses 
wherein when the first estimated transmission cost is less than the second estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: identify a predetermined maximum data amount to be transmitted at the first  estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature , and activate the wireless modem (12) to perform the upcoming data transmission at a time when the predicted first sensed condition occurs by transmitting an amount less than or equal to the predetermined maximum data amount to be transmitted at the first estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility).

Regarding claims 10 and 19, Zhu discloses 
wherein when the second estimated transmission cost is less than the first estimated transmission cost (¶ [0032]: Assume that the first temperature zone includes normal temperatures and is associated with optimal performance of the first UE 104, the second temperature zone includes elevated temperatures and is associated with sub-optimal performance of the first UE 104, and the third temperature zone includes extreme temperatures and is associated with a higher risk of damage to the first UE 104), the processor (16) is further configured to: identify a predetermined maximum data amount to be transmitted at the second estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility), and activate the wireless modem (12) to perform the upcoming data transmission at a time when the predicted second sensed condition occurs by transmitting an amount less than or equal to the predetermined maximum data amount to be transmitted at the second estimated transmission cost (¶ [0007]: In a fifth generation (5G) network, a base station (BS) may enable enhanced connectivity capabilities for users due to availability of a greater amount of bandwidth in a frequency range, such as a millimeter wave (mmWave) frequency range. For example, a user may use a user equipment (UE), such as a smart phone, smart watch, and/or the like, to communicate with a network via a BS to access large amounts of data and/or communicate with another device in a highly congested area (e.g., a football stadium, an arena, and/or the like); ¶ [0016]: For example, in a first temperature zone, where the temperature of the UE is normal, the protocol may specify that the UE is to prioritize 5G network accessibility over temperature reduction. As the temperature increases into a second temperature zone, the protocol may specify that the UE is to decrease 5G network accessibility to an extent in order to reduce the temperature. When the temperature enters a third temperature zone, which may include extreme temperatures, the protocol may specify that the UE is to prioritize temperature reduction over 5G network accessibility).

Regarding claim 20, Zhu discloses 
wherein estimating a first estimated transmission cost includes: matching the at least one first sensor data with at least one of the at least one reference sensor data in the cost correlation map, and identifying the reference transmission cost correlated to the at least one matched reference sensor data (¶ [0035]: After detecting the first temperature, the first UE 104 may identify that the first temperature occurs in the first temperature zone, as shown by reference number 122. To do so, the first UE 104 may compare the first temperature with the first temperature threshold and/or the second temperature threshold. Because the first temperature does not satisfy the first temperature threshold or the second temperature threshold, the first UE 104 may determine that the first temperature occurs in the first temperature zone and is therefore a normal temperature. Thus, the first UE 104 may be configured to prioritize 5G network accessibility); and 
wherein estimating at least one second estimated transmission cost includes: matching the at least one upcoming second sensor data with at least one of the at least one reference sensor data in the cost correlation map, and identifying the reference transmission cost correlated to the at least one matched reference sensor data (¶ [0049]: After detecting the second temperature, the first UE 104 may identify that the second temperature occurs in the second temperature zone, as shown by reference number 130. To do so, the first UE 104 may compare .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466